DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's arguments with respect to the rejection(s) of Claims 1-3 were rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Kato et al., U.S. Publication No. 2011/0142614 ("Kato") and Claims 4 and 5 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Kato have been fully considered but they are not persuasive. 
Applicant has contended that Kato does not disclose air guide ribs configured to redirect swirling air more linearly toward the downstream edge of the cylindrical housing, as required by Claim 1, because Kato repeatedly emphasizes that the purpose of the annular rib 31 including a projecting surface 29 is to create turbulent flow, and that causing air to flow more linearly is much more likely to result in laminar flow, the opposite of the turbulent flow that Kato seeks to achieve.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (hereafter Kato - US 20110142614).
Claim 1 “a fan.” Kato teaches such a fan.
Kato teaches (Figs. 5-8) a fan comprising: 
a mounting bracket (17) having a central hub (21); 
fan blades (23) rotatably connected to the central hub of the mounting bracket; 
a motor operably connected to the fan blades (¶ 0017); 
a cylindrical housing (3) surrounding the fan blades, the cylindrical housing having an interior surface (4) connected to the mounting bracket, an exterior surface forming an outside of the cylindrical housing, an upstream edge in the direction of airflow, and a downstream edge in the direction of airflow; and 
air guide ribs (31) provided on the interior surface of the cylindrical housing, the air guide ribs being axially aligned with the central hub and extending longitudinally from upstream of the fan blades toward the downstream edge of the cylindrical housing (see Figs. 6-8),
the air guide ribs configured to redirect swirling air more linearly toward the downstream edge of the cylindrical housing.
Due to the air guide ribs of Kato, the distance between the rear blades of the rear impeller and the inner wall portion of the casing can be reduced, thereby enhancing the static pressure (see paragraph 0008). Enhancing the static pressure of the fan would result in redirecting the air more linearly toward the downstream edge of the cylindrical 

Regarding Claim 2, Kato teaches (Figs. 5-8) the fan of Claim 1, wherein the air guide ribs are uniformly distributed around the circumference of the interior surface of the cylindrical housing (see Fig. 5).
Regarding Claim 3, Kato teaches (Figs. 5-8) the fan of Claim 1, wherein the air guide ribs are integrally formed with the cylindrical housing (see Fig. 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding Claim 4, Kato teaches (Figs. 5-8) the fan of Claim 1, wherein the interior surface of the cylindrical housing has a width between the upstream edge and the downstream edge.
However, Kato does not teach the air guide ribs have a length between 35 and 47 percent of the width of the cylindrical housing. 
Kato teaches “the projecting surface 29 for generating turbulent flow may arbitrarily be shaped and sized as long as occurrence of flow separation of a fluid flow from the surfaces of the rear blades 23 can be prevented or restrained at the target operating point.” In Figs. 6-8 Kato shows the ribs 29 having different lengths, ranging from short to long. 
Since Applicant has not disclosed that having the ribs extend at this specific length range solves any stated problem or is for any particular purpose and it appears that the fan with the rib of Kato would perform equally well with a length in the specified angle range as claimed by Applicant, it would have been an obvious matter of design choice to modify the rib lengths to fall within the claimed range.
Regarding Claim 5, Kato teaches (Figs. 5-8) the fan of Claim 4, wherein the air guide ribs are provided on the interior surface of the cylindrical housing within a half of the width of cylindrical housing closest to the downstream edge (see Fig. 7 and 8).


Allowable Subject Matter
Claims 6-9, 11-15, 16, 18, and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745